United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ___________
      __________

      No. 07-3613
      ___________

United States of America,              *
                                       *
      Appellee,                        *
                                       *   Appeals from the United States
            v.                         *   District Court for the
                                       *   Northern District of Iowa.
Zhang Jian Long, also known as         *
Jianlong Zhang,                        *         [UNPUBLISHED]
                                       *
      Appellant.                       *
      ___________

      No. 07-3614
      ___________

United States of America,              *
                                       *
      Appellee,                        *
                                       *
            v.                         *
                                       *
Dongyan Huang, also known as           *
Huang Dongyan,                         *
                                       *
      Appellant.                       *
                                  ___________

                             Submitted: September 22, 2008
                                Filed: October 7, 2008
                                 ___________
Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Zhang Jian Long and Dongyan Huang appeal from their convictions, after
pleading guilty, for violating, respectively, 18 U.S.C. § 2320(a) and 31 U.S.C. § 5324.
They maintain that the district court1 erred in denying Mr. Zhang's motion to suppress
his pretrial statements and failed in its constitutional and statutory duty to provide
them with an adequate interpreter at various hearings relating to their case.

       As the government points out, however, the defendants in their written plea
agreements waived their right to appeal, with certain exceptions. The defendants
assert that their appeal should be allowed because the sentence is "unconstitutionally
defective," one of the exceptions to their appeal waivers. The infirmity in the
defendants' argument is that they point to no defect in the sentence: They maintain
only that there was a constitutional defect in the proceedings that led up to the
sentencing. The appeal is therefore barred unless the plea agreements and
corresponding waivers were not knowing and voluntary, or a miscarriage of justice
would occur if the waivers were enforced. See United States v. Andis, 333 F.3d 886,
889-92 (8th Cir. 2003) (en banc).

      The defendants do not maintain that they did not understand the appeal waiver
or any other part of their plea agreements, which they initialed at the beginning of
each paragraph and signed at the bottom. And after a careful review of the record, we
conclude that the district court conducted the proceedings with a conscientious




      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -2-
regard for defendants' rights and that therefore the enforcement of the waiver could
not result in a miscarriage of justice.

      Accordingly, we dismiss the defendants' appeals.
                     ______________________________




                                        -3-